Citation Nr: 0620383	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with eye problems.

2.  Entitlement to service connection for pes planus.

3.  Whether timely notice of disagreement was filed on the 
January 2002 denial of service connection for sleep apnea, 
or, in the alternative, whether new and material evidence has 
been submitted to reopen that claim.


REPRESENTATION

Veteran represented by:	Ms. N. E. Farve, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  He has reported that he had additional service in the 
Air Force Reserves and the Louisiana Army National Guard, but 
the nature and character of service and specific dates of 
such service remain unverified.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating actions of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board concludes that timely notice of disagreement was 
filed on service connection for sleep apnea.  A decision all 
issues is deferred pending further evidentiary development on 
REMAND to the RO, via the Appeals Management Center in 
Washington, D.C.  The veteran will be notified if further 
action is needed on his part.


FINDINGS OF FACT

1.  A January 2002 RO rating decision denied service 
connection for sleep apnea.  

2.  In November 2002, the veteran filed a valid notice of 
disagreement concerning the denial of service connection for 
sleep apnea.  




CONCLUSION OF LAW

Timely notice of disagreement was filed on the January 2002 
RO denial of service connection for sleep apnea.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The question before the Board is whether the veteran filed a 
timely notice of disagreement (NOD) on the January 2002 RO 
denial of service connection for sleep apnea.  The veteran 
was notified of the denial, and of his appeal rights, via a 
January 8, 2002 letter.  There is no contention that that 
notice was not received.  

In November 2002, the veteran's counsel wrote addressing the 
January 2002 denial of service connection for sleep apnea, as 
well as for pes planus and diabetes mellitus.  That statement 
provides, in pertinent part: "[T]he veteran re-urges his 
sleep apnea as a residual effect of the diabetes malady."  
This statement was received within one year after the January 
8, 2002 letter was mailed.  38 C.F.R. § 20.302(a) (2005).  
While it is not literally characterized as an NOD, VA does 
not require NODs to be in a particular format or that they be 
titled as such.  Rather, an NOD is a written statement that 
expresses dissatisfaction with a rating decision, which the 
November 2002 statement is.  

Notably, the April 2, 2003 rating decision, which was given 
to the veteran in April 2003, stated at the end:

It is noted that you have filed a Notice of 
Disagreement with the other issues that were 
addressed by your attorney in the statement 
received November 20, 2002, those issues being 
service-connection for diabetes with neuropathy and 
eye problems as a result of herbicide exposure and 
service-connection for sleep apnea as secondary to 
diabetes.  Your Notice of Disagreement on these 
issues will be addressed under separate cover by a 
Decision Review Officer.


Thus, it is clear that the RO accepted the statement received 
on November 20, 2002 as a timely NOD concerning the issue of 
entitlement to service connection for sleep apnea.  The use 
of the term "re-urges" in November 2002 statement 
sufficiently expresses a desire to contest the RO denial.  
Also, the January 2002 rating decision denied three issues, 
and the November 2002 statement separately addressed each 
issue and the contention as to the basis for seeking service 
connection.  Thus, the Board concludes that the November 2002 
counsel statement constitutes a valid, timely NOD on service 
connection for sleep apnea, as denied in January 2002.  See 
38 C.F.R. § 20.201 (2005).

The RO apparently did not refer the sleep apnea issue to a 
Decision Review Officer.  Rather, it later construed a May 
2004 counsel statement, which discussed sleep apnea as well 
as diabetes and pes planus, as an untimely NOD.  See July 
2004 Statement of the Case (SOC) on service connection for 
sleep apnea.  

A timely NOD was filed on the January 2002 denial of service 
connection for sleep apnea.  Thus, an SOC specific to the 
issue of service connection for sleep apnea and consistent 
with 38 C.F.R. § 19.29 (2005) is due on remand, as directed 
below.  As a timely NOD was filed with the January 2002 
denial of service connection for sleep apnea, the Board need 
not address the issue of whether new and material evidence 
has been presented to reopen that claim.  


ORDER

Timely notice of disagreement has been filed on the January 
2002 RO denial of service connection for sleep apnea to 
initiate appeal.


REMAND

During this appeal, the RO has apparently treated the pes 
planus claim as an original service connection claim, perhaps 
due to uncertainty as to actual prior notice of the August 
1967 decision (in effect, conceding that finality might not 
have attached to the August 1967 decision specifically as to 
pes planus), and the issue on appeal is characterized as 
such.  The June 2004 SOC concerning this issue refers to a 
claim received in July 2001 and denied in January 2002, a 
"reopened claim" received in November 2002 and denied in 
April 2003, and a NOD received in July 2003.  Neither the 
April 2003 rating decision nor the June 2004 SOC discuss 
whether the January 2002 rating decision is final or the 
basis (i.e., new and material evidence) upon which the claim 
was "reopened."  This matter should be clarified.

The veteran reported during the 2006 Board hearing that he 
had Air Force Reserves and Louisiana Army National Guard 
service after conclusion of active duty in June 1967.  See p. 
3, transcript.  The service personnel records seem to 
indicate that he did have additional service.  However, the 
specific nature, character, and dates of such additional 
service have not been verified.  Also, if there is additional 
service, service medical records associated with such service 
could exist, and they could have bearing on the appeal.  In 
particular, given the notation of pes planus in the April 
1963 entrance medical examination, treatment for pes planus 
in June 1965, and lack of notation of pes planus upon 
separation examination in May 1967, there is at least a 
question whether aggravation could be found based on 
additional service after June 1967.  The veteran has 
testified that wearing boots for many years throughout 
service, including after June 1967, affected his feet.  

On remand, the RO should verify the nature, character, and 
dates of additional service and ensure any additional service 
medical records are associated with the claims file.  

As with pes planus, additional service medical records, if 
they exist, could have bearing on this claims for service 
connection for diabetes and for sleep apnea.  They should be 
obtained and associated with the claims file.  In particular, 
the veteran contends he had herbicide and other chemical 
exposure at various times throughout service.  

If the claim for service connection for sleep apnea remains 
denied, the RO must issue an SOC on service connection for 
sleep apnea consistent with 38 C.F.R. § 19.29 (2005).  
Manlincon v. West, 12 Vet. App. 238 (1998).  If and only if 
the veteran completes a timely substantive appeal, then the 
matter should be returned to the Board for appellate 
adjudication.    

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that he can submit 
any evidence or information in his 
possession pertaining to his diabetes, pes 
planus, and sleep apnea disabilities.  If 
he identifies additional sources of 
missing evidence while this case is on 
remand status, then assist him in 
obtaining such evidence consistent with 
governing law and regulations.

2.  Verify the nature, character, and 
exact dates of additional service after 
June 1967, including Air Force Reserves 
and Louisiana Army National Guard service.  
Then obtain any existing service medical 
records associated with such additional 
service.  Associate them with the claims 
file.

3.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

4.  Thereafter, readjudicate the claims 
for service connection for diabetes and 
for pes planus.  In so doing, clarify 
whether the January 2002 decision 
concerning pes planus is final and, if so, 
whether new and material evidence has been 
received to reopen the claim for service 
connection for pes planus.  If any benefit 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  

5.  Issue a Statement of the Case 
concerning the timely NOD filed concerning 
the January 2002 denial of service 
connection for sleep apnea.


The veteran has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


